



COURT OF APPEAL FOR ONTARIO

CITATION:
Laczko v. Alexander, 2012
    ONCA 872

DATE: 20121211

DOCKET: M41762

Weiler J.A. (In Chambers)

BETWEEN

Janos Laczko

Plaintiff (Responding Party)

and

Edwin Alexander and Mercedes Property Management
    Ltd.

Defendants (Moving Parties)

William G. Scott, for the moving parties

Richard A. Wellenreiter, for the responding party

Heard: November 13, 2012

On a motion to extend the time to appeal the order of
    Justice Jane A. Milanetti of the Superior Court of Justice, dated May 22, 2012.

COSTS ENDORSEMENT

[1]

The applicants motion to extend the time to appeal the order striking
    his statement of defence was heard November 13, 2012, with reasons dismissing
    the motion released on November 20, 2012.  At that time, I indicated that the
    respondent was entitled to his costs with submissions as to costs to be made in
    writing. The time for providing submissions now having passed, this is my
    endorsement on costs.

[2]

Laczko seeks costs on a substantial indemnity basis. The courts
    discretion to award costs is governed by s. 131 of the
Courts of Justice
    Act
, R.S.O. 1990, c. C.43, and by r. 57.01 of the
Rules of Civil
    Procedure
, R.R.O. 1990, Reg. 194. It is well established that costs should
    be awarded on a partial indemnity basis unless justice can only be done by
    complete or substantial indemnification: see
Foulis v. Robinson
(1978), 21 O.R. (2d) 769 (C.A.). As a general rule, justice will only require
    substantial indemnification where there has been reprehensible, scandalous or
    outrageous conduct on the part of one of the parties:
Young v. Young,
[1993]
    4 S.C.R. 3, at p. 134. Alexanders unjustified failure to comply with his
    disclosure obligations was no doubt worthy of rebuke; reprehensible,
    scandalous, or outrageous, it was not. I would, therefore, decline to award
    costs on a substantial indemnity basis.

[3]

Having regard to the result achieved, the complexity of the motion, and
    the general principles set out in r. 57.01(1), I order that costs be awarded on
    a partial indemnity basis, fixed in the amount of $ 7,044.36, inclusive of
    disbursements and applicable taxes.

K.M. Weiler J.A.


